NO. 07-04-0555-CR

                            IN THE COURT OF APPEALS

                     FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                    JUNE 17, 2005

                         ______________________________


                    CHRISTOPHER ROBIN SCOTT, APPELLANT

                                          V.

                         THE STATE OF TEXAS, APPELLEE


                       _________________________________

             FROM THE 242ND DISTRICT COURT OF HALE COUNTY;

                 NO. B14418-0204; HONORABLE ED SELF, JUDGE

                        _______________________________

Before QUINN, C.J., and REAVIS and CAMPBELL, JJ.


                              MEMORANDUM OPINION


      Pending before this Court is appellant Christopher Robin Scott’s motion to dismiss

his appeal by which he represents he wishes to withdraw his notice of appeal. The motion

is personally signed by appellant as required by Rule 42.2(a) of the Texas Rules of
Appellate Procedure. No decision of this Court having been delivered to date, the motion

is granted. No motion for rehearing will be entertained and our mandate will issue forthwith.


       Accordingly, the appeal is dismissed.


                                          Don H. Reavis
                                            Justice

Do not publish.




                                             2